UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1424


DAVID ANTHONY WIGGINS,

                Plaintiff – Appellant,

          v.

11 KEW GARDEN COURT; CHARLES DONALD RAWLINGS; ALEXANDRA N.
WILLIAMS, individually, and in her official Ministerial
capacity as District Court Judge; MARSHA L. RUSSELL,
individually, and in her official Ministerial capacity as
District Court Judge; MICHAEL P. VACH, individually, and in
his official capacity as Administrative Clerk; LARRY KING,
a/k/a Sal Catalfamo; LANDLORD UTILITIES, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:12-cv-00200-BEL)


Submitted:   August 10, 2012                 Decided:   August 28, 2012


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


David Anthony Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Anthony    Wiggins     appeals    from   the     district

court’s order dismissing his complaint for lack of jurisdiction.

Although we find that the district court had jurisdiction over

certain of the causes of action in Wiggins’ complaint, we may

“affirm on any grounds apparent from the record,” including the

alternative ground that the complaint fails to state a claim

upon which relief can be granted.           Pitt County v. Hotels.com,

L.P., 553 F.3d 308, 311 (4th Cir. 2009) (internal quotations

omitted).     Because we conclude that these causes of action were

not sufficient to state a claim, we modify the district court’s

order as explained below and affirm as modified.

            Wiggins’     amended   complaint     raised   numerous   claims,

including breach of contract and malicious prosecution against

Charles Donald Rawlings and unconstitutional conspiracy against

all Defendants.     With regard to the unconstitutional conspiracy,

Wiggins averred that the Defendants (including two state judges

and a state court clerk) conspired to prevent him from obtaining

title to a specific piece of real estate on the basis of his

race, gender, ethnicity, and elective enfranchisement.               Wiggins

asserted that, during a state court case on the same issue,

certain     Defendants    filed    false   and     fraudulent   suits    and

documents and the judiciary Defendants aided them by deciding

the case without justification and failing to enforce a prior

                                      2
contract.          In     his    informal     brief,    Wiggins       avers   that

jurisdiction is premised upon federal questions arising under 42

U.S.C. § 1983 (2006) and related statutes.

            Section 1983 is a vehicle by which state actors may be

held accountable for deprivations of established constitutional

rights.     Although § 1983 provides a remedy for violations of an

individual’s constitutional rights, it only does so when those

violations occur as a result of state action.                     A person acts

under color of state law when he has exercised power “possessed

by virtue of state law and made possible only because [he] is

clothed with the authority of state law.”                     United States v.

Classic, 313 U.S. 299, 326 (1941).                 A § 1983 claim cannot be

premised on purely private conduct, no matter how unlawful that

conduct may be.           American Mfrs. Mut. Ins. Co. v. Sullivan, 526
U.S. 40, 50 (1999).

            Thus, all claims alleged solely against the individual

private defendants, including those for breach of contract and

malicious       prosecution,     were    properly    dismissed    for    lack   of

jurisdiction as there was no state action involved.                       Wiggins

provides    no    other    basis   for    jurisdiction.        Accordingly,     we

affirm    the    portion    of   the    district    court’s   order     dismissing

these claims.

            However, the Supreme Court has held that “[p]rivate

parties who corruptly conspire with a judge in connection with

                                          3
[an official judicial act] are ... acting under color of state

law within the meaning of § 1983.”                           Dennis v. Sparks, 449 U.S.
24, 29 (1980).         As such, Wiggins’ claims that Defendants engaged

in a conspiracy involving his state suit allege federal causes

of action.        Accordingly, the district court’s conclusion that

the    amended    complaint          did    not       contain    an    arguable     basis   for

jurisdiction was in error.                   28 U.S.C. § 1331 (2006) (providing

that district courts have jurisdiction over “all civil actions

arising under the Constitution, laws or treaties of the United

States.”).

               While the court erroneously concluded that it lacked

jurisdiction over Wiggins’ entire complaint, we conclude that

the allegations in Wiggins’ complaint were insufficient to meet

the    requirements          of   pleading         an     unconstitutional         conspiracy

claim.      To    properly        plead      an       unconstitutional        conspiracy,     a

plaintiff       must        assert     facts          from     which    a    conspiratorial

agreement       can    be    inferred.            Great      Western    Mining     &   Mineral

Co. v. Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010),

cert. denied, 131 U.S. 1798 (2011).                            Conclusory pleadings are

not entitled to an assumption of truth.                          Ashcroft v. Iqbal, 556
U.S. 662,    678-79       (2009).         Thus,       allegations        that   Defendants

resorted to the courts and won are insufficient to show a joint

action with the judiciary.                    Dennis, 449 U.S. at 28.                  Wiggins

must    plead    an    agreement           between      the     state   court      judges   and

                                                  4
employees      and   other        Defendants,         as   “a    bare    assertion     of

conspiracy will not suffice.”               Bell Atlantic Corp. v. Twombly,

550 U.S. 554, 556 (2007).

              We hold that Wiggins’ allegations are inadequate to

properly plead an agreement.            Wiggins claims that the Defendants

conspired together, but he fails to make any factual contentions

concerning any actual conduct by any of the judiciary Defendants

aside from entering orders and making legal decisions.                          Wiggins

has not pleaded any facts that plausibly suggest a meeting of

the minds between the private Defendants and the members of the

judiciary.       As such, Wiggins has failed to allege, except in

general     terms,     sufficient        factual           allegations     to    create

“plausible grounds to infer an agreement.”                      Id. at 556.

              Therefore,     we    modify       the   district     court’s     order    to

show that the conspiracy claims were dismissed without prejudice

for failure to state a claim and affirm the district court’s

order as modified.         We dispense with oral argument because the

facts   and    legal   contentions       are      adequately       presented     in    the

materials     before   the    court     and       argument       would   not    aid    the

decisional process.

                                                                 AFFIRMED AS MODIFIED




                                            5